        Case 3:15-cv-00675-JBA Document 2041 Filed 08/02/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,
        Plaintiff,
        v.
  IFTIKAR AHMED,
        Defendant, and                  Civil No. 3:15cv675 (JBA)

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED August 2, 2021
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


 ORDER DENYING DEFENDANT’S RULE 60(B) MOTION FOR RELIEF FROM AMENDED
                           FINAL JUDGMENT

       On March 29, 2018, this Court granted Plaintiff Securities and Exchange

Commission’s (SEC) Motion for Summary Judgment, finding Defendant liable for defrauding

eleven companies, including his employer Oak Management (“Oak”), and depositing over

$64 million of illegally obtained profits into accounts for his personal use. (See generally

Ruling on All Parties’ Motions for Summary Judgment on Liability [Doc. # 835] at 6-23.)

Over two years later, on June 9, 2020, Defendant moved for relief from the judgment,

arguing that Oak should be held responsible for the disgorgement award because it

“deliberately and selfishly did not implement any internal control and processes and

deliberately overlooked any alleged misdoings . . . [and] failed to raise any red flags or

implement compliance procedures and processes that were required.” (Def.’s R. 60(B) Mot.

for Relief from Am. Final J. and Order [Doc. # 1567] at 5.) In essence, Defendant argues that
         Case 3:15-cv-00675-JBA Document 2041 Filed 08/02/21 Page 2 of 3




his employer’s conduct should release him of liability for his misdeeds because it failed to

catch him before the SEC intervened.

       A motion for relief from judgment may be granted for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is no
       longer equitable; or
       (6) any other reason that justifies relief.


Fed. R. Civ. P. 60. Motions claiming “reasons (1), (2), and (3) [must be brought] no more

than a year after the entry of the judgment.” Id. Reasons (4) and (5) do not apply here.

Thus, Defendant necessarily brought his claim under the catch-all “other reason” (6). (See

Def.’s Mot. at 2.)

       However, Defendant’s many theories of why he should escape liability fall far short

of the “extraordinary circumstances” necessary for a court to grant a motion under Rule

60(b)(6). See Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012) (“Recognizing Rule 60(b)(6)'s

potentially sweeping reach, courts require the party seeking to avail itself of the Rule to

demonstrate that ‘extraordinary circumstances’ warrant relief. Of particular concern is that

parties may attempt to use Rule 60(b)(6) to circumvent the one-year time limitation in

other subsections of Rule 60(b).”). Here, Defendant chose to abscond to India, permit his

legal representative to withdraw [Doc. # 210], proceed pro se [Doc. # 211], and, of course,

conduct the fraudulent activities that landed him in this position. Defendant’s

circumstances may be extraordinary, but they are also entirely of his own making, and the

Court will not disrupt the finality of a judgment to reflect Defendant’s attempts to deflect

his responsibility to one of his victims. See Stevens, 676 F.3d at 68 (affirming the denial of


                                               2
        Case 3:15-cv-00675-JBA Document 2041 Filed 08/02/21 Page 3 of 3




the state’s Rule 60(B)(6) motion because “the State's [] motion is, at bottom, premised on

its own mistake, inadvertence, and neglect”).

       Accordingly, Defendant’s Motion for Relief from Amended Judgment [Doc. # 1567] is

DENIED.




                                          IT IS SO ORDERED.

                                          ____________________/s/_______________________________

                                          Janet Bond Arterton, U.S.D.J.

                             Dated at New Haven, Connecticut this 2nd day of August 2021.




                                                3
